STONE, J.
Section 4, Article 14, of the constitution has no bearing on the question raised in this case. Receiving subscriptions to a newspaper, or collecting the money therefor, although the paper is published in another State, and by a corporation, is not doing “business” in this State, within that section of the constitution. There must be a doing of some of the works, or an exercise of some of the functions, for which the corporation was created, to bring the case within that clause. A railroad, bank, or insurance company, of foreign incorporation, performing its corporate functions within the limits of Alabama, would be required to keep “at least one known place of business, and an authorized agent or agents” in this State. That -would be doing business; the business, or a part of it, which falls directly within the purview of their corporate powers. The present case does not fall within the principle.
There is no plea of set-off in this record, and if there were such plea, the evidence fails to show any authority in the defendants to avail themselves of it.—Bowen v. Snell, 9 Ala. 481; S. C. 11 Ala. 379; Code of 1876, § 2994.
Affirmed.